NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted May 26, 2017* 
                                 Decided May 26, 2017 
                                             
                                         Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge
                        
                       MICHAEL S. KANNE, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐1316 
 
TINGIA WHEELER,                                         Appeal from the United States   
      Plaintiff‐Appellant,                              District Court for the Eastern District 
                                                        of Wisconsin.   
      v.                                                 
                                                        No. 15‐C‐95 
CYNTHIA RADTKE,                                          
      Defendant‐Appellee.                               Lynn Adelman, 
                                                        Judge. 
                                                         
                                           O R D E R 

       Tingia Wheeler, a Wisconsin inmate, brought this suit under 42 U.S.C. § 1983 
against Cynthia Radtke, a prison officer, after she issued him a conduct report that he 
regarded as punishment for inmate complaints he filed that alleged staff misconduct. 
The district court granted summary judgment for Radtke, finding it undisputed that she 
didn’t know that Wheeler had filed the inmate complaints. Because Wheeler did not 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1316                                                                           Page 2 
 
establish that his submission of inmate complaints motivated Radtke to write the 
conduct report, we uphold the grant of summary judgment. 
         
        Radtke charged Wheeler in early 2013 with violating prison rules against gang 
activity after three confidential informants identified him as an active leader of the 
Gangster Disciples. Wheeler said he was framed and, in an effort to clear his name, 
began writing letters to family members and inmates suggesting ways to identify the 
confidential informants. Once he thought he knew the informants’ identities, he urged 
his contacts to expose the informants as “snitches” and pressure them into recanting. He 
suggested, for example, contacting the informants’ families, using social media to 
publicly shame them, and—if they were out on parole—harassing them at work and 
fingering them for taking part in fake robberies. In an effort to publicize the identity of 
one suspected informant named “Will”, Wheeler wrote to a local radio station 
requesting that it give a “shout‐out” to Will and play a certain song with lyrics 
suggesting that Will was an informant. Wheeler even asked the radio station to 
announce what he thought, mistakenly, to be Will’s address. 
         
        At that point Radtke, believing that Wheeler’s actions endangered both the public 
and his suspected informants, intervened. She and another officer met with Wheeler, 
notified him that they had been monitoring his letters, and told him to stop trying to 
expose the confidential informants. Two days later Wheeler submitted inmate 
complaints about Radtke’s behavior at the meeting. According to Wheeler, Radtke 
showed him the letters, told him that he was mistaken about the informants’ identities, 
and said that she was going to “write [him] up for everything under the sun.” The 
prison’s security director reviewed Wheeler’s complaints but returned them because 
they were insufficiently specific. Wheeler’s complaints eventually were dismissed. 
         
        Two weeks after Wheeler submitted the complaints, Radtke wrote a conduct 
report charging Wheeler with several violations related to his letters. In the conduct 
report she described Wheeler’s letters and his “intensive efforts” to reveal the identities 
of the confidential informants, publicize them as snitches, and induce them to recant. 
She believed that his actions posed the risk of “physical and violent retaliation” against 
suspected inmates as well as “serious violence and injury” to others. Wheeler responded 
that Radtke had read his letters out of context and that he had not made any threats. 
After a disciplinary hearing, Wheeler was found guilty of making threats and received 
180 days of disciplinary segregation. 
         
No. 17‐1316                                                                            Page 3 
 
        Wheeler sued Radtke for writing the conduct report in retaliation for his 
complaints about her, in violation of the First Amendment. According to a declaration 
that Wheeler later submitted, Radtke admitted during their meeting that the confidential 
informants had lied, and she threatened to report Wheeler if he filed an inmate 
complaint. Radtke carried out that threat in response, Wheeler asserted, repeating the 
statement of a guard that Wheeler would not have received a conduct report had he not 
filed the complaints against her. Another inmate attested to overhearing this 
conversation with the guard. 
         
        As discovery proceeded, Wheeler asked for the names of the confidential 
informants. Radtke opposed this request on security and relevancy grounds, and the 
district court agreed with her and denied Wheeler’s request. Rebuffed in his efforts to 
obtain this information, Wheeler asked the court three times to recruit counsel, adding 
that he suffered from an unspecified “debilitating mental state” resulting from his time 
in solitary confinement. The court denied Wheeler’s first two requests on grounds that 
he had not attempted to find counsel himself, and the third request on grounds that 
Wheeler was capable of litigating the case, which was not complex and involved only 
one defendant. 
         
        The district court ultimately granted summary judgment for Radtke. Wheeler, the 
court explained, had no admissible evidence that Radtke knew of his complaints before 
she wrote the conduct report, and therefore failed to establish a necessary element of his 
claim—i.e., that his protected speech was at least a motivating factor in Radtke’s decision 
to write the conduct report. 
         
        On appeal Wheeler generally challenges the summary‐judgment ruling and 
maintains that Radtke “very well knew of not just my complaint, but every move I 
made.” Wheeler, however, does not support this assertion with any admissible evidence. 
It was his burden to present sufficient evidence that Radtke knew of the complaints that, 
he believes, prompted her to write the conduct report. See Wackett v. City of Beaver Dam, 
642 F.3d 578, 582 (7th Cir. 2011); Stagman v. Ryan, 176 F.3d 986, 1001 (7th Cir. 1999). But 
as the district court pointed out, Wheeler offered only hearsay evidence—his declaration 
and an affidavit from another inmate—repeating a guard’s statement. Inadmissible 
hearsay evidence may not be considered on summary judgment. See Cairel v. Alderden, 
821 F.3d 823, 830 (7th Cir. 2016); Gunville v. Walker, 583 F.3d 979, 985 (7th Cir. 2009). 
         
        Wheeler also argues that the district court abused its discretion when it declined 
to recruit counsel, ignoring his mental‐health infirmities and the limitations he faced 
No. 17‐1316                                                                            Page 4 
 
accessing confidential information during discovery. But the district court applied the 
correct legal standard, properly considering both the complexity of the case and 
Wheeler’s ability to litigate it himself. See Olson v. Morgan, 750 F.3d 708, 711–12 (7th Cir. 
2014); Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc). His filings demonstrate 
that he understood the relevant legal issues and was capable of presenting this 
straightforward case.   
        
       We have considered Wheeler’s remaining contentions, and none has merit. 
        
                                                                                 AFFIRMED.